Citation Nr: 1445134	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-47 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a left eye disorder.

6.  Entitlement to service connection for a lumbar spine disorder.

7.  Entitlement to service connection for lumbar radiculopathy of the left leg.

8.  Entitlement to an initial compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to May 1974.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's November 2010 VA Form 9, he requested a travel board hearing before a member of the Board at the local RO.  A date was set, but the Veteran requested that it be rescheduled.

A hearing was recently set for October 2014.  The Veteran responded by requesting the hearing be rescheduled.  He stated he had become homeless and due to his current problems, he could not attend the hearing.  His representative also indicated that a hearing by video-conference might be preferable in rescheduling the hearing.  See VBMS Entry September 27, 2014.

It appears that the October 2014 hearing was rescheduled to November, and notice was sent to the Veteran at a previous address.  As the Veteran stated in October 2014 that he was homeless, it is unknown that he received notice.

The Board finds that a final attempt should be made to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran by telephone and through his representative and verify his correct address, then update the Veteran's records accordingly.  If the Veteran cannot be reached and if the representative cannot verify the Veteran's current mailing address, documentation of this must be associated with his claims folder.

2.   The RO should then take appropriate steps in order to schedule the Veteran for a personal hearing or video-conference hearing in accordance with his request.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



